UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/28/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2014(Unaudited) DWS Small Cap Value Fund Shares Value ($) Common Stocks 96.7% Consumer Discretionary 11.1% Auto Components 1.5% Tenneco, Inc.* Diversified Consumer Services 2.7% Ascent Capital Group, Inc. "A"* Hillenbrand, Inc. Hotels, Restaurants & Leisure 2.9% Bob Evans Farms, Inc. Denny's Corp.* Popeyes Louisiana Kitchen, Inc.* Specialty Retail 4.0% CST Brands, Inc. Genesco, Inc.* Pier 1 Imports, Inc. Consumer Staples 2.3% Food Products Ingredion, Inc. Snyder's-Lance, Inc. Energy 3.6% Energy Equipment & Services 2.5% Superior Energy Services, Inc. TETRA Technologies, Inc.* Oil, Gas & Consumable Fuels 1.1% Goodrich Petroleum Corp.* Financials 22.1% Capital Markets 0.8% Safeguard Scientifics, Inc.* Commercial Banks 7.4% Capital Bank Financial Corp. "A"* Eagle Bancorp., Inc.* MB Financial, Inc. OFG Bancorp. State Bank Financial Corp. Sterling Bancorp. Taylor Capital Group, Inc.* The Bancorp., Inc.* Insurance 9.7% Argo Group International Holdings Ltd. CNO Financial Group, Inc. Employers Holdings, Inc. Platinum Underwriters Holdings Ltd. ProAssurance Corp. Real Estate Investment Trusts 1.0% Pebblebrook Hotel Trust (REIT) Thrifts & Mortgage Finance 3.2% Capitol Federal Financial, Inc. Northwest Bancshares, Inc. Walker & Dunlop, Inc.* Health Care 6.3% Health Care Equipment & Supplies 1.0% Invacare Corp. Health Care Providers & Services 4.0% HealthSouth Corp. U.S. Physical Therapy, Inc. Health Care Technology 1.3% MedAssets, Inc.* Industrials 24.6% Aerospace & Defense 4.0% Curtiss-Wright Corp. HEICO Corp. "A" Moog, Inc. "A"* Triumph Group, Inc. Air Freight & Logistics 2.4% Forward Air Corp. Hub Group, Inc. "A"* Building Products 1.6% Quanex Building Products Corp. Commercial Services & Supplies 5.1% G&K Services, Inc. "A" SP Plus Corp.* The Brink's Co. United Stationers, Inc. Construction & Engineering 1.0% MYR Group, Inc.* Electrical Equipment 1.2% Powell Industries, Inc. Machinery 5.8% Actuant Corp. "A" Harsco Corp. ITT Corp. Tennant Co. Professional Services 0.7% ICF International, Inc.* Road & Rail 1.2% Celadon Group, Inc. Trading Companies & Distributors 1.6% AerCap Holdings NV* Information Technology 18.8% Communications Equipment 1.1% Plantronics, Inc. Electronic Equipment, Instruments & Components 8.4% Belden, Inc. CTS Corp. GSI Group, Inc.* Rogers Corp.* ScanSource, Inc.* Zebra Technologies Corp. "A"* Internet Software & Services 1.1% Blucora, Inc.* IT Services 3.6% DST Systems, Inc. NeuStar, Inc. "A"* Sapient Corp.* Software 4.6% ACI Worldwide, Inc.* Verint Systems, Inc.* Materials 6.4% Chemicals 5.0% A. Schulman, Inc. Cytec Industries, Inc. H.B. Fuller Co. Zep, Inc. Metals & Mining 1.4% Materion Corp. Utilities 1.5% Electric Utilities 0.8% ALLETE, Inc. Multi-Utilities 0.7% NorthWestern Corp. Total Common Stocks (Cost $1,239,510,836) Cash Equivalents 3.3% Central Cash Management Fund, 0.06% (a) (Cost $47,831,911) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,287,342,747) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,288,014,927.At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $147,212,073.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $190,706,260 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $43,494,187. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(b) $ $
